DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                   BAYVIEW LOAN SERVICING, LLC,
                            Appellant,

                                      v.

  JON J. WALK, as Personal Representative of the ESTATE OF JOHN
                          WALK, et al.,
                            Appellees.

                                No. 4D20-2594

                               [October 7, 2021]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; James L. Martz, Judge; L.T. Case No. 502018CA012121
and 502018CA010760.

  Shawn Taylor of DeLuca Law Group, PLLC, Fort Lauderdale, for
appellant.

   Scott J. Topolski of Cole Schotz, P.C., Boca Raton, for appellees.

PER CURIAM.

  Affirmed.

GROSS, MAY, and DAMOORGIAN, JJ., concur.

                           *           *           *

  Not final until disposition of timely filed motion for rehearing.